United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William Bothwell, for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1092
Issued: October 22, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 18, 2017 appellant, through her representative, filed a timely appeal from a
February 21, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

Following OWCP’s issuance of its February 21, 2017 decision, appellant submitted additional evidence. The
Board’s jurisdiction is limited to the evidence which was before OWCP at the time it issued its decision. Therefore,
the Board is precluded from reviewing this additional evidence for the first time on appeal. See 20 C.F.R.
§ 501.2(c)(1).
3

ISSUE
The issue is whether appellant met her burden of proof to establish that she has more than
32 percent permanent impairment of her right lower extremity and more than 31 percent permanent
impairment of her left lower extremity, for which she previously received schedule award
compensation.
FACTUAL HISTORY
On December 20, 2006 appellant, then a 48-year-old city letter carrier, filed a traumatic
injury claim (Form CA-1) alleging that she sustained a right knee injury earlier that same day while
descending the front steps of a house while in the performance of duty. OWCP initially accepted
her claim for right knee sprain. It later expanded the acceptance of the claim to include right knee
lateral meniscus tear, right thigh/pelvic region localized primary osteoarthritis, and aggravation of
left pelvis/thigh osteoarthritis. OWCP authorized two right knee arthroscopic procedures
performed on January 8, 2008 and January 20, 2009, a July 14, 2009 right total hip arthroplasty,
and a March 14, 2011 left total hip arthroplasty. Appellant received wage-loss compensation for
periods of temporary total disability. Effective May 9, 2013 she retired from federal service due
to disability.
By letter dated February 6, 2015, appellant filed a claim for a schedule award (Form CA-7).
In support of her claim, appellant submitted an October 20, 2013 report from
Dr. Sanford R. Wert, a Board-certified orthopedic surgeon, who noted that she injured her right
knee when descending stairs on December 20, 2016 while delivering mail. Dr. Wert estimated
that appellant had reached maximum medical improvement (MMI) as of July 18, 2012. Utilizing
the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides),4 he found 12 percent permanent impairment of the right lower
extremity based on a diagnosis of right knee partial medial and lateral meniscectomies (class 1,
grade E).5 Regarding her bilateral hip condition, Dr. Wert opined that appellant had 67 percent
permanent impairment of the right and left lower extremities based on the poor results of her
bilateral total hip arthroplasties (class 4, grade C).6 As such, he found 67 percent left lower
extremity permanent impairment, and the combined value of the right lower extremity permanent
impairment (67 percent + 12 percent) was 71 percent.
OWCP referred the case to its district medical adviser (DMA). In a February 7, 2016
report, the DMA recommended that appellant be referred for a second opinion evaluation.
In a May 9, 2016 report, Dr. Arnold Goldman, a Board-certified orthopedic surgeon and
OWCP referral physician, reviewed appellant’s medical history, a February 2, 2016 statement of
accepted facts (SOAF), and conducted a physical examination. He found that all of her
4

A.M.A., Guides (6th ed. 2009).

5

Table 16-3, Knee Regional Grid, A.M.A., Guides 509 (6th ed. 2009).

6

Table 16-4, Hip Regional Grid, A.M.A., Guides 515 (6th ed. 2009).

2

arthroscopic portals were clean and dry regarding the right knee. Appellant had well-healed
incisions in terms of both hips and was not using any assistive device. She had a bilateral antalgic
gait on both lower extremities and had difficulty standing on her toes and backwards on her heels.
Appellant’s right knee range of motion (ROM) was limited from 5 to 110 degrees and the left knee
was 5 to 115 degrees. She had a bilateral positive straight leg raise at approximately 50 to 60
degrees in a seated position. Both legs demonstrated a decreased external rotation to 45 degrees.
Appellant had difficulty putting each leg into a figure-four position, could not do a full squat, and
had a positive Faber sign regarding both hips. Applying the sixth edition of the A.M.A., Guides,
Dr. Goldman rated appellant based on the “good result” of her left and right total hip arthroplasties
(class 2 diagnosis -- class of diagnosis (CDX)), which represented a default (grade C) lower
extremity impairment of 25 percent under Table 16-4, A.M.A., Guides at 515. He assigned a grade
modifier of 1 for functional history (GMFH) due to antalgic limp with orthotics, a grade modifier
of 1 for physical examination (GMPE) due to a “mild problem,” and found that a grade modifier
for clinical studies (GMCS) was not applicable because radiographic studies were performed prior
to the hip replacement surgeries. Using the net adjustment formula (GMFH 1- CDX 2) + (GMPE
1 - CDX 2), Dr. Goldman calculated a net adjustment of -2, which he equated to a grade A lower
extremity permanent impairment of 21 percent, bilaterally.
Regarding the right knee, Dr. Goldman found that appellant had a class 1 diagnosis of
“Meniscal Injury: Partial Meniscectomy.” He assigned a grade modifier of 1 for functional history
and physical examination and zero for clinical studies. Using the net adjustment formula (GMFH
1 - CDX 1) + (GMPE 1 - CDX 1) + (GMCS 0 - CDX 1), Dr. Goldman calculated a net adjustment
of -1, which he equated to a grade B and determined that appellant had two percent permanent
impairment of the right knee under Table 16-3, A.M.A., Guides at 509.
On July 12, 2016 Dr. Michael M. Katz, a Board-certified orthopedic surgeon and OWCP
medical adviser, reviewed the medical evidence and found that Dr. Goldman did not document the
arc of motion of either hip. He opined that Dr. Robert I. Meyerson, a Board-certified orthopedic
surgeon and appellant’s attending physician, had measured motion which demonstrated 90 degrees
of flexion, 10 degrees of internal rotation, and 20 degrees of external rotation, which was consistent
with heterotopic ossification. Dr. Katz explained that, under Table 16-24, Hip Motion
Impairments, A.M.A., Guides at 549, appellant’s condition would be classified as a mild motion
deficit, which represented a class 3 impairment (fair result) under Table 16-4, A.M.A., Guides at
515, with a default (grade C) lower extremity rating of 37 percent permanent impairment,
bilaterally. Accepting Dr. Goldman’s net adjustment calculation of -2, Dr. Katz adjusted
appellant’s hip-related bilateral lower extremity impairment from 37 percent (grade C) to 31
percent (grade A). Additionally, Dr. Katz concurred with Dr. Goldman’s finding of two percent
right lower extremity permanent impairment based on the diagnosis of “partial medial
meniscectomy” under Table 16-3, A.M.A., Guides at 509. Thus, appellant’s combined right lower
extremity permanent impairment was 32 percent. Dr. Katz determined that appellant had reached
MMI on May 9, 2016, the date of Dr. Goldman’s second opinion examination.
In a supplemental report dated July 28, 2016, Dr. Goldman indicated that he concurred
with Dr. Katz’ recalculated impairment ratings.
On August 3, 2016 Dr. Katz explained that he and Dr. Goldman’s final net adjustment
calculations both equaled -2 and, therefore, their final impairment ratings were in agreement.

3

In an August 22, 2016 report, Dr. Katz found no substantive error in the recalculation of
his impairment rating.
By decision dated September 14, 2016, OWCP granted appellant a schedule award for 32
percent permanent impairment of her right lower extremity and 31 percent permanent impairment
of her left lower extremity. The award ran for 181.44 weeks for the period May 9, 2016 to
October 31, 2018.
On October 5, 2016 appellant requested an oral hearing before a representative of the
Branch of Hearings and Review. A hearing was held on December 22, 2016. Appellant provided
testimony and the hearing representative held the case record open for 30 days for the submission
of additional evidence.
In a January 22, 2017 letter, appellant’s representative argued that appellant was entitled
to 28 percent increase in her permanent impairment rating for her right and left hips, and 8 percent
increase in her permanent impairment rating for her right knee.
By decision dated February 21, 2017, OWCP’s hearing representative affirmed the prior
schedule award decision.
LEGAL PRECEDENT
The schedule award provisions of FECA7 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA, however,
does not specify the manner in which the percentage loss of a member shall be determined. The
method used in making such determination is a mater which rests in the sound discretion of OWCP.
For consistent results and to ensure equal justice, the Board has authorized the use of a single set
of tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides
has been adopted by OWCP as a standard for evaluation of schedule losses and the Board has
concurred in such adoption.8 For schedule awards after May 1, 2009, the impairment is evaluated
under the sixth edition of the A.M.A., Guides, published in 2009.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on GMFH, GMPE

7

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

8

See Bernard A. Babcock, Jr., 52 ECAB 143 (2000). See also 5 U.S.C. § 8107.

9
See D.T., Docket No. 12-503 (issued August 21, 2012); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.6.6a (March 2017); see also Part 3 -- Medical,
Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
10
A.M.A., Guides (6th ed., 2009), p.3, section 1.3, International Classification of Functioning, Disability and Health
(ICF): A Contemporary Model of Disablement.

4

and GMCS.11 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).
Evaluators are directed to provide reasons for their impairment rating choices, including the
choices of diagnoses from regional grids and calculations of modifier scores.12
ANALYSIS
Appellant’s accepted conditions include right knee sprain, right knee lateral meniscus tear,
right thigh/pelvic region localized primary osteoarthritis, and aggravation of left pelvis/thigh
osteoarthritis. She has undergone two right knee arthroscopic procedures and bilateral total hip
arthroplasty, all of which OWCP approved. By decision dated September 14, 2016, OWCP
granted appellant a schedule award for 32 percent permanent impairment of the right lower
extremity and 31 percent permanent impairment of the left lower extremity. A representative of
the Branch of Hearings and Review subsequently affirmed that decision on February 21, 2017.
Appellant’s representative argues that the bilateral hip range of motion measurements demonstrate
a moderate-to-severe motion deficit, thereby representing a class 4 diagnosis (poor result) under
Table 16-4, A.M.A., Guides at 515. He also challenges the right knee impairment rating, arguing
that appellant had tears to both the medial and lateral meniscus, rather than just the lateral
meniscus. It is appellant’s burden to submit sufficient medical evidence to establish the extent of
permanent impairment.13
With respect to appellant’s right knee permanent impairment due to her accepted lateral
meniscus tear, both the January 8, 2008 and January 20, 2009 arthroscopic procedures involved a
partial lateral meniscectomy. In his October 20, 2013 report, Dr. Wert found 12 percent right
lower extremity permanent impairment based on a diagnosis of right knee partial “medial and
lateral meniscectomy.” As appellant’s two OWCP-approved right knee arthroscopic surgeries did
not involve the medial meniscus, both Dr. Goldman and the Dr. Katz, OWCP’s medical adviser,
properly rated her for a “partial medial or lateral meniscectomy.”14 Appellant’s representative
failed to provide any competent medical evidence in support of his argument that she should have
received a higher rating based on a diagnosis of partial “medial and lateral” meniscectomy.
Regarding appellant’s accepted bilateral hip condition and OWCP-approved total
arthroplasties, Dr. Wert found 67 percent bilateral lower extremity permanent impairment based
on a “poor result” (class 4) following surgery. Upon review Dr. Katz noted that appellant’s hip
ROM measurements represented only a mild motion deficit or a class 3 impairment (fair result)
under Table 16-4, A.M.A., Guides at 515. Dr. Katz also advised that Dr. Wert’s net adjustment
calculation was in error. Therefore, he recommended that OWCP refer appellant for a second
opinion evaluation.
The Board has held that when the attending physician fails to provide an estimate of
impairment conforming to the A.M.A., Guides or does not discuss how he arrives at the degree of
11

Id. at 494-531.

12

See R.V., Docket No. 10-1827 (issued April 1, 2011).

13

See Annette M. Dent, 44 ECAB 403 (1993).

14

Table 16-3, A.M.A., Guides 509 (6th ed. 2009).

5

impairment based on physical findings, his opinion is of diminished probative value in establishing
the degree of impairment and OWCP may rely on the opinion of its medical adviser to apply the
A.M.A., Guides to the findings reported by the attending physician.15 Thus, Dr. Wert’s report is
of diminished probative value regarding appellant’s permanent impairment under the sixth edition
of the A.M.A., Guides.16
Dr. Goldman, the second opinion examiner, initially found only 21 percent bilateral lower
extremity permanent impairment under Table 16-4, A.M.A., Guides at 515. The rating was based
on appellant having achieved a “good result” following surgery. However, Dr. Katz, OWCP’s
medical adviser, disagreed noting again that appellant’s bilateral hip ROM measurements
represented a mild motion deficit, which was consistent with a class 3 diagnosis (fair result) under
Table 16-4. He explained that the default (grade C) rating was 37 percent lower extremity
permanent impairment, and after applying the net adjustment formula (-2), he found 31 percent
(grade A) bilateral lower extremity permanent impairment. Upon further reflection, Dr. Goldman
ultimately agreed that appellant’s bilateral hip ROM deficit represented a class 3 diagnosis (fair
result) under Table 16-4.
As noted, appellant’s representative argues that the bilateral hip ROM measurements
represent a moderate-to-severe motion deficit (class 4 -- poor result), rather than a mild motion
deficit as determined by Dr. Goldman and Dr. Katz. However, appellant’s representative has not
submitted any competent medical evidence demonstrating that she has a greater hip-related
permanent impairment than previously awarded.
The Board finds that Dr. Katz applied the appropriate tables and grading schemes of the
sixth edition of the A.M.A., Guides to clinical findings provided by appellant’s physicians and
Dr. Goldman. Dr. Katz’ calculations were mathematically accurate. There is no medical evidence
of record utilizing the appropriate tables of the sixth edition of the A.M.A., Guides demonstrating
a greater percentage of permanent impairment. The Dr. Katz explained that he had recalculated
appellant’s impairment ratings for each hip because Dr. Goldman’s assessment failed to document
the arc of motion of either hip. In a supplemental report dated July 28, 2016, Dr. Goldman
indicated that he concurred with Dr. Katz’ recalculated impairment ratings. Therefore, OWCP
properly relied on its medical advisers, Dr. Katz’ assessment of 32 percent permanent impairment
of the right lower extremity, and 31 percent permanent impairment of the left lower extremity, in
granting appellant a schedule award.
There is no probative medical evidence of record, in conformance with the sixth edition of
the A.M.A., Guides, establishing that appellant has more than 32 percent permanent impairment
of the right lower extremity and 31 percent permanent impairment of the left lower extremity.
Accordingly, appellant has not established that she is entitled to a schedule award greater than that
previously received.

15

See John L. McClanic, 48 ECAB 552 (1997); L.M., Docket No. 12-868 (issued September 4, 2012).

16
See Richard A. Neidert, 57 ECAB 474 (2006) (an attending physician’s report is of little probative value where
the A.M.A., Guides are not properly followed).

6

Appellant may request a schedule award or increased schedule award, at any time, based
on evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained more than 32 percent permanent impairment of her right lower extremity and more than
31 percent permanent impairment of her left lower extremity, for which she previously received
schedule award compensation.
ORDER
IT IS HEREBY ORDERED THAT the February 21, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 22, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

